Exhibit 10.15
Apache Corporation 401(k) Savings Plan
Amendment
Apache Corporation (“Apache”) sponsors the Apache Corporation 401(k) Savings
Plan (the “Plan”). In section 10.4 of the Plan, Apache reserved the right to
amend the Plan from time to time. Apache hereby exercises that right as follows

1.   Section 1.15(b) of the Plan shall be replaced in its entirety with the
following, effective as of January 1, 2009.

  (b)   An Employee shall not be a Covered Employee unless he is either based in
the U.S. or on the U.S. payroll. An individual is not an Eligible Employee even
if he is on the U.S. payroll if (i) he is neither a U.S. citizen nor U.S.
resident, and (ii) he performs no services for Apache or any Affiliated Entity
in the U.S. (in other words, third country nationals are not Eligible
Employees).

2.   Section 3.2(c)(i) of the Plan shall be replaced in its entirety with the
following, effective as of January 1, 2010.

  (i)   Authorization. An individual who has become, or who is expected to
shortly become, a Covered Employee may make an affirmative election to make have
amounts withheld from his Compensation and to have such Participant
Contributions contributed to this Plan; such Participant Contributions shall
begin as soon as administratively practicable after the Participant has
satisfied the waiting period described in subsection 2.1(a). In addition, an
individual who becomes a Covered Employee shall be automatically enrolled in the
Plan, and will make Participant Contributions at 6% of his Compensation, unless
he affirmatively elects otherwise; the Participant shall be provided with a
reasonable opportunity of at least 30 days to select a different rate of
Participant Contribution; the Participant shall be notified in a sufficiently
accurate and comprehensive manner that apprises the Participant of his rights
and obligations, written in a manner calculated to be understood by the
Participant, that explains his right to elect a contribution percentage rate
that is not 6% of Compensation (and that may be 0%), that explains when such
automatic contributions will begin (unless he makes an affirmative election
otherwise), and that explains how such automatic Participant Contributions and
the associated match will be invested. Any authorization or deemed authorization
may apply only to Compensation that is not then currently available to the
Participant. Such authorization or deemed authorization shall remain in effect
until revoked or changed by the Participant. If an Employee makes a hardship
withdrawal from his Participant Contributions Account under section 6.5, his
contribution rate shall be immediately reduced to 0%, and shall remain at 0% for
at least 6 months. To be effective, any authorization, change of authorization,
or notice of revocation must be filed with the Committee according to such
restrictions and requirements as the Committee prescribes.

 



--------------------------------------------------------------------------------



 



      The Committee shall establish procedures from time to time for
Participants to change their contribution elections, which procedures shall be
communicated to Participants. The Committee may establish different procedures
for Participant Contributions from different types of Compensation, such as
bonuses. A Participant who also participates in the NQ Plan may make a combined
contribution election that applies to both this Plan and the NQ Plan; once made,
such combined elections are irrevocable for the periods and the compensation
described in the elections.

3.   The last sentence of section 3.5(f) of the Plan shall be replaced in its
entirety with the following, effective as of January 1, 2008.

      The amount actually recharacterized or returned to each highly Compensated
Employee shall be adjusted to reflect as nearly as possible the actual increase
or decrease in the net value of the Trust Fund attributable to the correction
through the end of the Plan Year for which the correction is being made.

4.   The last sentence of section 3.6(e) of the Plan shall be replaced in its
entirety with the following, effective as of January 1, 2008.

      The amount of the correction shall be adjusted to reflect as nearly as
possible the actual increase or decrease in the net value of the Trust Fund
attributable to the correction through the end of the Plan Year for which the
correction is being made.

EXECUTED this 22nd day of December, 2009.

            APACHE CORPORATION
      By:   /s/ Margery Harris         Margery Harris        Vice President,
Human Resources     

 